DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 24 May 2021 have been entered.
Drawings
Figure(s) 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (e.g. “typical setting tool/plug”.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7, 13, 14, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the internal sleeve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the second end” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim(s) 14 and 18 depend from claim 13 and are therefore also rejected under indefiniteness.
Claim 20 recites the method step of “rotating the plug to attach threads of the trapping mechanism to an internal sleeve of the setting tool”. As best understood by the examiner, it is unclear what prevents the collet from freely rotating while the plug is rotated and therefore preventing the threaded connection as desired. Especially since the collet diameter is larger (Fig 4A #404) than the diameter of threaded connection (Fig 3 illustrated in #222).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundarraj et al. (USP 20210017834).
Regarding claim 1. Sundarraj discloses a quick connect device for connecting a plug (Fig 2 #102/108) to a setting tool (#114), the quick connect device comprising: 
a collet (#112 comprising #156 and 158) having a body (Fig 7) and plural fingers (¶0035:6 – “the lower end 158 has a plurality of fingers 138 separated by slots #160”); 
a first end (#156 upper end) of the collet is configured (¶0035 – “the collet adapter is configured to be an adapter between a setting tool and the plug subassembly”) to be attached (Fig 3) to a trapping mechanism (#117 – ball seat explained ¶0039 interpreted as an element to catch and secure a drop object) associated with the setting tool; and 
a second end (#158) of the collet has the plural fingers (¶0035:6), which are configured (¶0006 – “present invention discloses downhole plug assemblies with collet mechanisms that are easier and faster to install onto the setting tool and methods thereof. A collet adapter attached to the setting tool simply snaps onto a release sleeve of the downhole plug assembly during the installation on the rig floor without any need for fastening the plug with the setting tool by means of screws thus saving time”) to be attached to the plug, wherein the second end automatically connects to the plug by only pushing (¶0012 – “a simple push with bare hands is enough to snap the collet adapter in place for installation”) the second end onto the plug.
Regarding claim 2, Sundarraj discloses wherein each finger (Fig 5 #138) of the plural fingers engages a ring (Fig 5 #108) located (¶0033) on the plug [#102/108].
Releasing claim 3, Sundarraj discloses wherein each finger [#138] has a tab (#134 lower surface of #136) which is configured to move past the ring [#108] and lock the tab onto the ring (¶0035 – “the collet adapter #112 is slidable through the progressively tapering inner diameter of the release sleeve #108 to compress and then snap into an engaging position where a lower surface #134 of each head #136 engages part of the face #132. The collet fingers #138 are radially expandable to securely engage the sloping face [Fig 5] #132 upon application of a predetermined load greater than a predetermined setting load thus transferring the load to the release sleeve #108
Regarding claim 6, Sundarraj discloses wherein the collet [#112] is attached with threads (Fig 7) to the trapping mechanism (Fig 3 #117); specifically Sundarraj discloses a connection via #110 /126 shear screws.
Regarding claim 7, Sundarraj discloses wherein the trapping mechanism [#117] is attached (via collet fingers #138) with threads (Fig 7 #156 ¶0035 – “configured to be engaged with the setting tool”) to the internal sleeve of the setting tool (as is well-known in the art to provide a push-pull activation). 
Regarding claim 10, Sundarraj discloses a system for connecting a plug (Fig 2 #102/108) to a setting tool (#114) with a quick connect device, the system comprising: 
the plug [#102/108), which is configured (¶0008 – “an expandable sealing system disposed circumferentially around the mandrel for sealing the gap between an outer surface of the plug and the casing”) to seal a bore of a casing in a well; and 
the quick connect device, wherein the quick connect device has a collet (#112) automatically engages and locks onto the plug by only pushing (¶0006 – “a collet adapter attached to the setting tool simply snaps onto a release sleeve of the downhole plug assembly during the installation on the rig floor without the need for fastening the plug with the setting tool by means of screws thus saving time” and ¶0012 – “a simple push with bare hands is enough to snap the collet adapter in place for installation”) the collet onto the plug.
Regarding claim 12, Sundarraj discloses wherein the plug (#102/108) has a mandrel (#104) and a ring (#108) located (Fig 5) on the mandrel.
Regarding claim 13, Sundarraj discloses wherein the collet [#112] has plural fingers (#138) at the [a] second end, and each finger engages the ring [#108] located on the mandrel [#104].
Regarding claim 14, Sundarraj discloses wherein each finger has a tab (#134 surface on #136 head) which is configured to move past the ring [#108] and lock the tab onto the ring (¶0035 – “the collet adapter is slidable through the progressively tapering inner diameter of the release sleeve #108 to compress and then snap into an engaging position where a lower surface #134 of each head #136 engages part of the face #132”).
Regarding claim 15, Sundarraj discloses wherein the ring [#108] is configured (¶0041 – “under sufficient load from the collet, the screws shear off and thus release the release sleeve from the inner bore of the mandrel #104 and the full plug as well”) to break at a desired force, to free the quick connect device from the plug.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sundarraj alone.
Regarding claim(s) 16 and 17, Sundarraj disclose the system of claim 12; however does not explicitly disclose wherein the ring [#108] is molded into a mandrel of the plug, or is placed into a trench formed in the plug mandrel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that many configurations are available to provide a shoulder, ledge or edge that would provide a locking element for the collet in which to snap onto. These variants would be considered patently equivalent to the disclosure of Sundarraj.
Allowable Subject Matter
Claim(s) 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim(s) 4, 5, 8, 9, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) 4, 5 and 18 recite the feature of at least finger of the plural fingers have an extension. The prior art of record does not disclose this feature in combination with the other cited limitations, as would be required to provide anti-rotation of the collet during the method step of attaching the setting tool. 
Claim 8 recites “referring specifically to Fig 3, the longitudinal bore has a conical feature defined for seating a frac ball. The bore is sealed when a ball is dropped and is seated on the tapered conical feature #117” - ¶0039. It is not intended for the ball to pass through the collet since the collet is actually retrieved prior to the ball drop. (“a clean borehole is left behind for the free flow of material or for the frac ball to seat” - ¶0013). Therefore in combination with the other recited claim limitations, the claim is objected. 
Claim 9 depends from claim 8 and therefore is also objected.
Claim 11 recites “wherein the collet is configured to be attached with a first end to the trapping mechanism and with a second end to the plug” in combination with the other limitations.
The prior art discloses wherein the collet is configured to be attached to the plug for quick assembly and does not disclose, teach or suggest configured to be attached between a trapping mechanism and the plug. Sundarraj discloses retrieval of the collet prior to ball drop it would not be obvious to modify the collet to retain the ball between the trapping mechanism and the plug as shown in Fig 4A.
Claim 19 depends from claim 11 and therefore is also objected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672
20 Jul 2022